NO. 07-07-0388-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



OCTOBER 5, 2007



______________________________





JUAN ROBERTO RODRIGUEZ, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 227TH DISTRICT COURT OF BEXAR COUNTY;



NO. 90-CR-1294; HONORABLE PHILIP A. KAZEN, JR., JUDGE



_______________________________



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

MEMORANDUM OPINION

On September 12, 2007, Appellant, Juan Roberto Rodriguez, an inmate proceeding pro se, filed a 
Petition for Lawful Damages for Breach of Contract.  
He alleges breach of a parole contract claim and seeks damages for mental anguish. 
 By letter dated September 14, 2007, this Court notified Rodriguez to provide a final judgment or other appealable order, noting that failure to do so might result in dismissal pursuant to Rule 42.3(a) of the Texas Rules of Appellate Procedure.  In response, Rodriguez filed a 
Notice of Appeal
.  The cause number he has provided in his documents reflects a 1990 criminal cause number.  Rodriguez did not, however, provide a final judgment or other appealable order. 

This Court has appellate jurisdiction over final judgments and other appealable orders and has no authority to file petitions initiating litigation.  Additionally, Appellant has not provided any authority or documentation that would authorize an appeal from the underlying proceeding.  
See Staley v. State
, No. AP-75,462, 2007 WL 2622426, at *1 (Tex.Crim.App. Sept. 12, 2007).  Consequently, we have no authority to entertain his complaint.

Accordingly, this purported appeal is dismissed for want of jurisdiction.

Patrick A. Pirtle

      Justice





Do not publish.